Citation Nr: 1123185	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  11-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Teche Regional Medical Center, Morgan City, Louisiana, on August 1, 2010.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran reportedly served on active duty from September 1978 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 adverse action by the Department of Veterans Affairs (VA), South Central VA Health Care Network in Flowood, Mississippi.  Jurisdiction of this matter is with the VA Medical Center, in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran presented to the emergency room at Teche Regional Medical Center, Morgan City, Louisiana, on August 1, 2010, with a chief complaint of chronic neck and shoulder pain.

3.  The objective evidence reflects that a VA facility was feasibly available to the Veteran to treat her non-emergent chronic neck/chest and shoulder pain.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 1, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (prior to, and subsequent to October 10, 2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

At any rate, the Veteran was provided with the notice required by the VCAA in correspondence provided to her over the course of this appeal.  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits.  Consequently, the duty to notify and assist has been met.

Reimbursement of Unauthorized Medical Expenses

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing regulations.

In this case, the record shows that the Veteran does not have a service-connected disability rated totally disabling and her treatment at the non-VA medical facility  was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Moreover, the Veteran has not alleged that her treatment was for any of the aforementioned purposes.  Consequently, she is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Alternatively, to be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

Analysis

On August 1, 2010, at approximately 9:04 a.m., the Veteran presented to the emergency room at the Teche Regional Medical Center with a complaint of atraumatic neck pain.  According to the initial assessment form, completed by the emergency department physician, the Veteran complained of chronic neck and shoulder pain.

The Emergency Physician Record shows that the Veteran reported chest and front neck pain which had been present for months and which continued in the emergency department.  It was indicated that there had been no recent injury.  The pain was said to be of moderate severity, exacerbated by movement of the trunk and neck.  Similar symptoms were said to have been previously experienced, and the Veteran was said to have been recently seen and treated by a doctor.  A history of hypertension and hyperlibidemia were noted.  Physical examination revealed that the Veteran was alert and in no acute distress.  The clinical impression was chest/neck musculoskeletal pain.  The Veteran was discharged at approximately 11:35 a.m., in stable condition with the pain reportedly unchanged.


A VA Medical Review report dated November 2010 shows that the Veteran was said to have presented to the emergency room of the non-VA medical facility on August 1, 2010, without prior VA authorization for a complaint of chronic neck and shoulder pain, with no history of trauma.  She was diagnosed with musculoskeletal pain, a non-emergent condition that could have been satisfactorily treated by her VA facility which was feasibly available.  

In a letter seeking payment for services from the Insurance Department of the Teche Regional Medical Center dated in November 2010, it was indicated that the Veteran came to the emergency room with chest pain and was seen.

On her January 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the  Veteran specifically disagreed that VA facilities had been available.  She indicated that treatment was required on a Sunday; that the closest VA hospital was in Alexandria, Louisiana, which was five hours away; that she was not aware of a VA clinic located in New Orleans, Louisiana, which was two and a half hours away, that was open on a Sunday; that the closest VA clinics in Houma and Baton Rouge, Louisiana, were not open on Sundays and did not take walk-in emergencies; and that the quickest she had ever obtained an appointment was in two weeks, with the norm being a month or longer.

The following are not in dispute:  the Veteran is financially liable to Teche Regional Medical Center, Morgan City, Louisiana, for the treatment in question; the Veteran does not have any form of health insurance or coverage; the Veteran does not have any legal recourse against a third party that will pay all or part of the bills; the Veteran's complaints were unrelated to a workplace accident or injury; and she is not eligible for reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim was denied by the VA Medical Center on the basis that a VA facility was feasibly available to treat her non-emergent chronic neck and shoulder pain.  On review, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 1, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  Significantly, the reviewing physician of the VA Medical Center, in November 2010, concluded that the Veteran did not meet the criteria for emergency treatment.  In this regard, the reviewing physician stated that a VA medical facility was feasibly available to treat the Veteran for her non-emergent chronic musculoskeletal condition.  Notably, the record does not contain any competent medical opinion to the contrary.
In sum, the objective evidence of record shows that a VA facility was feasibly available on August 1, 2010, to evaluate the Veteran's chronic neck/chest and shoulder pain which had been reportedly present for months.

The Board has considered the Veteran's contentions that there were no feasibly available VA treatment facilities on the date of treatment.  Notwithstanding the asserted distances to an available VA emergency room, the fact remains that the condition for which the Veteran sought treatment was deemed by the VA reviewing physician to be non-emergent, as it was a chronic musculoskeletal condition which had been present for months.  As such, the Veteran could have sought treatment on a day that a VA medical facility was feasibly available.

Moreover, while the Insurance Department of the Teche Regional Medical Center asserted that the Veteran had been seen for reported chest pain (presumably implying that the Veteran reasonably expected that delay in treatment would be hazardous to her life) the emergency department physician of the hospital on the date of treatment specifically indicated that the Veteran's chief complaint was atraumatic neck pain.  The Veteran was alert and in no acute distress.  The Veteran has reported that the same symptoms had been present for months.  As such, the Board finds that her condition was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  The fact that the Veteran's symptoms had been chronic and of the same severity for months suggests that it is reasonable to conclude that her symptoms could have been satisfactorily treated at a feasibly available VA facility.  There is no competent medical evidence of record to rebut the opinion of the VA reviewing physician or to otherwise suggest that delay in seeking immediate medical attention would have placed the Veteran's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received on August 1, 2010, under the provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, denied.

	
ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Teche Regional Medical Center, Morgan City, Louisiana, on August 1, 2010, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


